Title: From George Washington to Brigadier General James Hogun, 1 October 1779
From: Washington, George
To: Hogun, James


        
          [West Point, 1 Oct. 1779]
        
        The Honble the Congress having, by a Resolve of the 23d Septemr directed the two Regiments of North Carolina at present under the command of Colo. Clarke to proceed to South Carolina, I have put them under march, and have ordered Colo. Clarke upon his arrival in Philada to put himself under your command and deliver to you the Route which has been given to him by the Quarter Master General.
        
        You are to proceed as soon as possible with the troops from Philada by the above mentioned Route, to Charles town South Carolina, and upon your arrival there put yourself under the command of Major Genl Lincoln or commanding Officer in the southern Department.
        You are to apply to the Board of War in Philada for the quantity of shoes necessary upon the march and for the Continental Bounty Cloathing for the two Regiments for the ensuing Year—the different extra Species of small Cloathing will I imagine be supplied to the southward.
        I particularly recommend to you to endeavour to prevent desertion in your passage through the State of North Carolina, and have not the least doubt but you will make as much expedition as shall be consistent with the Health of your troops. Given at Head Quarters West Point this 1st day October 1779.
      